DETAILED ACTION
Claims 1, 3-11, and 13-20 are presented for examination.
Claims 1, 3, 11, and 13 have been amended.
Claims 2 and 12 have been cancelled.
This office action is in response to the amendment submitted on 01-MAR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Drawings
Applicant’s arguments with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 9-14 of the Applicant’s Arguments/Remarks submitted 03/01/2022 (hereinafter ‘Remarks’), Applicant argues rejection under 35 U.S.C. 103 as being unpatentable over Zhang et al., "PRESSURE PROFILE IN ANNULUS: SOLIDS PLAY A SIGNIFICANT ROLE" [2014] (hereinafter 'Zhang') in view of Li et al., "Overview Solids Transport Study and Application in Oil-Gas Industry-Theoretical Work" IPTC-17832-MS [2014] (hereinafter 'Li') does not teach the instant claims.
On pg. 11 ¶1 of the Remarks, Applicant provides a summary of the claims and provides the following conclusion “However, Zhang never actually teaches how to identify the pattern of flow as part of the modeling process, much less in the manner recited in the claims.” Examiner respectfully disagrees the claims “identify” a pattern. The claims do not recite the term “identify”. The preamble recites “determining characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a well bore” and the Examiner finds the preamble to correctly summarize the claim. Continuing on pg. 11 of the Remarks, Applicant argues the limitation “estimating a pattern of the flow as a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow” specifically emphasizing the term “estimating”. Continuing to argument, Applicant reproduces the cited paragraph in the Non-Final Rejection. Applicant concludes “Zhang never actually teaches estimating a pattern of flow as part of a process.” Examiner respectfully disagrees and finds the the following teaches estimating a flow pattern performed by a visual observation “Four flow patterns are identified through visual observation during the experiments”. The claim does not specify how the estimation is performed.
On pg. 12 of the Remarks, Applicant furthers argues the term “estimating” and the limitation “estimating a plurality of parameters based on the estimated pattern of the flow”. Applicant argues “Zhang does not teach estimating the pattern of flow, Zhang necessarily does not teach estimating a plurality of parameters based on the estimated pattern of flow.” Examiner respectfully disagrees. There reference of Zhang is using the estimated flow patterns to determine the pressure profile and solid concentration, discussed on pg. 2 left col ¶1. Applicant further argues the limitation is not taught. Examiner notes, although the same paragraph is cited, a different portion of the paragraph is emphasized. Examiner further maintains Zhang teaches the plurality of parameters as discussed above.
Continuing on pg. 12 of the Remarks, Applicant argues “determining a plurality of dimensionless parameters comprising a first dimensionless parameter corresponding to an effect of turbulence on the flow and a second dimensionless parameter corresponding to an effect of gravity on the flow, based on the estimated plurality of parameters”. Applicant states the action admits Zhang does not teach “first dimensionless parameter” and states Zhang argues the “second dimensionless parameter”. Examiner respectfully disagrees with the Non-Final of Zhang not teaching the first parameter. On pg. 34 of the Non-Final, Zhang is teaching the first and second parameter. On pg. 35 of the Non-Final, the combination of Zhang and Li teach the dimensionless element of the first parameter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pg. 13 of the Remarks, Applicant argues “Zhang does not teach estimating a plurality of parameters based on the estimated pattern of flow, Zhang necessarily does not teach determining any parameters based on the estimated plurality of parameters” and the Examiner respectfully disagrees as discussed above, Zhang does not the first and second parameter. Applicant argues further “Zhang is merely making observations of waved-bed flow related to inclination angle for purposes of supporting the model for waved-bed flow. Zhang does not teach determining any parameter as a process of identifying the pattern of flow”. On pg. 34 of the Non-Final, the cited paragraph teaches the inclination angle and is a dimensionless parameter. The details of determining the model begin pg. 5 right col ¶3 Section “Mechanistic Models” and continues until pg. 6 right col. Examiner finds Zhang is not merely making an observation, but determining the model. 
Applicant makes an additional the argument “Further, if inclination angle is used the second dimensionless parameter, the inclination angle is not taught as being determined based on any estimated parameters that are based on an estimated pattern of flow as claimed”. This statement appears to be inconsistent with the dependent claims. Dependent Claim 9 presents the equation 
    PNG
    media_image1.png
    74
    168
    media_image1.png
    Greyscale
 where Θ is the angle with respect to gravity. Dependent Claim 10 teaches the equation using the same angle with respect to gravity, 
    PNG
    media_image2.png
    76
    167
    media_image2.png
    Greyscale
. The presentation of these equations do not appear consistent with the argument. Therefore, Examiner maintains the previous citations. Further, Examiner notes the claims are further narrowed by dependent claims. Claim 9 is taught by Zhang in view of Li, dependent on Claim 1.
On pg. 14 of the Remarks, Applicant argues Zhang does not teach the limitations of “characterizing the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters” and “recite modeling the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern”, but does not present additional arguments regarding Zhang in view of Li. Further on pg. 14, Applicant argues “Li does not teach determining such dimensionless parameter based on any estimated parameters”. Li teaches the dimensionless parameter found in dependent claims 9/19 as found on pg. 44 of the Non-Final.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zhang et al., “PRESSURE PROFILE IN ANNULUS: SOLIDS PLAY A SIGNIFICANT ROLE” [2014] (hereinafter ‘Zhang’) in view of
Li et al., “Overview Solids Transport Study and Application in Oil-Gas Industry-Theoretical Work” IPTC-17832-MS [2014] (hereinafter ‘Li’)

Regarding Claim 1: Zhang teaches A method of determining characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore, comprising: (Abstract Zhang teaches determining the pressure profile, i.e. characteristics when solids, i.e. cuttings and drilling fluid are in the annulus of a wellbore “Adjusting the drilling fluid properties and optimizing flow rate require precise knowledge of the pressure profile in the circulation system.…The results of this study show how the pressure profile in the wellbore varies when solids present in the annulus…”)

    PNG
    media_image3.png
    493
    596
    media_image3.png
    Greyscale
Zhang teaches estimating a pattern of the flow as (Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches various patterns the flow can exhibit with  an example shown in Figure 3  “For solid-liquid mixture flow, the solid phase may exhibit various patterns…”)

    PNG
    media_image4.png
    559
    738
    media_image4.png
    Greyscale
Zhang teaches a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow; (Pg. 3 Figure 6 Zhang teaches the contact bed, i.e. stationary bed flow, wave bed/packed due, i.e. transitional flow, and dispersed dunes, i.e. dispersed flow.)
Zhang teaches estimating a plurality of parameters based on the estimated pattern of the flow; (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches several parameters for flow pattern estimation “…[flow pattern] depending on flow rates, fluid and solid properties, well inclination angle, drill pipe rotation speed, solid loading velocity, and the annulus shape and size…”)
Zhang teaches determining a plurality of dimensionless parameters comprising a first  (Continuing Pg. 2 right col ¶2 Section Flow Patterns Zhang teaches the speed and size of the waves with dependency liquid velocity and solid loading rate, i.e. effect of turbulence  and the inclination angle, i.e. effect of gravity on the flow and is a second dimensionless parameter “…As the inclination angle decreases or the liquid velocity increases, some waves show up in the solid bed (Figure 3, Figure 19 and Figure 20). Solid particles slide downward along the slope at the front side of the wave and accumulate at the back side of the wave. The waves move forward at constant speed. The speed and size of the waves depend on the liquid velocity, solid loading rate, inclination angle, and fluid and solid properties…”)
Zhang teaches characterizing the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches identifying, i.e. characterizing the flow pattern “…Proper prediction of the solid flow pattern in the liquid is important for calculation of the solid concentration and the pressure gradient of the flow. Four flow patterns are identified through visual observation during the experiments…”)
Zhang teaches modeling the flow based on the estimated pattern if it is determined that the characterized pattern matches the estimated pattern, (Pg. 5 right col ¶4 Section Flow Patterns Zhang teaches using a model for each layer “…The existing three-layer model is applied for the constant height bed flow, which is used to describe cuttings transport in horizontal or highly inclined wells. In this model, the geometry contains three parts: liquid layer, moving bed layer and stationary layer. The model includes three parts: mass conservation, momentum conservation and closure relationships…”)
Zhang teaches wherein the modeling comprises determining at least a pressure gradient or (Pg. 4 left col ¶1 Zhang teaches a pressure profile, i.e. pressure gradient “…The effect of solids on pressure profile of the mixture flow has been analyzed by comparing the total pressure difference of the flow with solids and without solids…”)
Zhang teaches a concentration of the cuttings in the flow; and (Pg. 4 left col ¶2 Zhang teaches the concentration of solids, i.e. cuttings in the flow “…The effect of flow rates on SF is closely related to the solids concentration and flow pattern. At low flow rate, the solids concentration is high in the wellbore, which leads to higher mixture density and smaller cross-sectional area for the flow…”)

Zhang does not appear to explicitly disclose
first dimensionless parameter
controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold

However, Li teaches first dimensionless parameter (On pg. 19 between equations 61 and 62 Li teaches particle entrainment expressed as a non-dimensional variable, i.e. first dimensionless parameter “represents the particle entrainment expressed in terms of the non-dimensional variable”).
Li teach controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold. (On pg. 5 ¶1 Li teaches a minimum fluid velocity, i.e. first threshold and flow rate which is controlled by a pump, and maintaining a 5% cuttings concentrations, i.e. concentration threshold “…He defined the critical deposition velocity for deviated wells between 40° and 90° as the minimum superficial fluid velocity needed to maintain a continuously upward movement of the cuttings in the annulus during drilling, without stopping at any instant. For a well with 0° to 35° deviation angle, the CDV is defined as the minimum fluid velocity required while maintaining a 5% drill cuttings concentration by volume in the annulus during drilling. If the fluid velocity in the annulus is lower than the critical deposition velocity, solids will start to accumulate in the wellbore. Any flow rate corresponding to an annular velocity below the critical deposition velocity is referred to the sub-critical velocity…”)
Zhang and Li are analogous art because they are from the same field of endeavor, modeling particle transport.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining a plurality of first parameters comprising a parameter corresponding to an effect of turbulence on the flow as disclosed by Zhang by first dimensionless and controlling a pump to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold parameter as disclosed by Li.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the modeling of the turbulence with an increased accuracy as discussed on pg. 25 ¶2 of Li “…Based on the local fluid velocity profile and the turbulence characteristic parameters, the shear stresses and solids particle entrainment rates in the mechanistic model can be estimated more accurately…” Further, on pg. 2 ¶2 Li discusses the implementation of the method in drilling, such as stationary circulation and well cleaning where the pump rate is adjusted for these conditions “…Once the drilling is completed, all cuttings should be cleaned out of the hole. The cuttings could be removed out of the hole when the bit remains at the last position (called the stationary circulation hole cleaning mode) or pull the drilling string out of the hole, at the same time the fluid continues to be circulated (called the wiper trip hole cleaning mode). For conventional drilling, the stationary circulation mode is usually applied during the hole cleaning period since the pump rate is relatively high (annular fluid velocity >1 m/s) and the drill pipe can also be rotated to aid the solids transport…”

Regarding Claim 3: Zhang and Li teach The method of claim 1, wherein modeling the flow based on the estimated pattern comprises 
Zhang teaches determining a concentration of the cuttings in the flow, and (Pg. 1 right col ¶3 Zhang teaches tests determining the density of the flow i.e. concentration based on solids suspended in the flow, i.e. cuttings in the flow “…Mixing of the solids and the original drilling fluid changes the density of the flow in the wellbore. The actual density of the mixture flow depends on the concentration of the solids suspended in the fluid rather than the total solids concentration in the wellbore…”)
Li teach controlling the pump further comprises adjusting adjust a flow rate of drilling fluid to the wellbore, (Pg. 9 last Li teaches a pump using a higher liquid rate, i.e. flow rate which is adjusted after using a constant circulation rate “…After cleaning the hole for some time, pumping at a higher liquid rate would result in a more efficient hole-cleaning mode rather than maintaining a constant the circulation rate…”)
Zhang teaches in order to minimize an equivalent circulating density (ECD). (Pg. 7 right col ¶3 Zhang teaches using the pressure profile to improve, i.e. minimize the ECD drilling “…Taking into account solids effects on pressure profile, mechanistic models for different flow patterns are proposed. The proposed approach in this work can help drilling engineers achieve better ECD control during drilling operations…”)

Regarding Claim 4: Zhang and Li teach The method of claim 1, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the method further comprises: 
Li teaches determining a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters; (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches wherein determining the plurality of dimensionless parameters comprises determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 5: Zhang and Li teach The method of claim 1, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, estimating the plurality of parameters comprises: 
Zhang teaches estimating a height of a first layer of the flow, (Pg. 6 left col ¶1 Zhang teaches determining the height of the stationary bed layer, i.e. first later “…hsb (the height of the stationary bed layer)…”)
Zhang teaches the first layer including a first portion of the drilling fluid and (Pg. 6 right eq 9 Zhang teaches determining the liquid phase and the fluid flow rate, where the fluid is the drilling fluid “Liquid phase: 
    PNG
    media_image12.png
    36
    534
    media_image12.png
    Greyscale
” where  “Q = drilling fluid flow rate” (see nomenclature pg. 8))
Zhang teaches a first portion of the cuttings; and (Continuing on Pg. 6 left col ¶1 Zhang teaches the surface of the stationary cuttings bed “…The first closure relationship is the critical velocity to move the solids particles at the surface of the stationary cuttings bed…”)
Zhang teaches estimating a pressure gradient of the first layer of the flow. (Continuing on pg. 6 left col ¶1 Zhang teaches the pressure gradient of the wellbore section, i.e. first layer “…Δ𝑃/𝐿 (the pressure gradient, L is the length of the calculated wellbore section)…”)

Regarding Claim 6: Zhang and Li teach The method of claim 5, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, estimating the plurality of parameters further comprises: 
Zhang teaches estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and (Abstract Zhang teaches determining the pressure profile, i.e. pressure gradient calculating wellbore section without solids, i.e. free of the cuttings “…The effects of solids on pressure profile in the annulus are investigated. In the experimental results, a significant difference is found between the pressure profile with solids and without solids in the wellbore. A practical approach to calculate the pressure profile by considering the effects of solids in the wellbore is developed…”)
Zhang teaches determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 4 left col ¶1 and Eq. 1 Zhang teaches determing the solids effect factor, SF i.e. determine balanced of the pressure gradient, where the first and second layers of the with solids and without solids, respectively “The solids effect factor on pressure gradient, SF, is defined as pressure gradient with solids minus pressure gradient without solids divided by the pressure gradient with solids, which is expressed as Eq.1. 
    PNG
    media_image13.png
    52
    433
    media_image13.png
    Greyscale
)

Regarding Claim 7: Zhang and Li teach The method of claim 6, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the method further comprises: 
Li teaches determining a deposition rate and (Pg. 18 ¶4 and equation 50 Li teaches determining the deposition rate “…Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image14.png
    35
    191
    media_image14.png
    Greyscale
…”)
Li teaches a re-suspension rate of the cuttings in the annulus (Pg. 18 ¶6 and equation 55 Li teaches the entrainment rate, i.e. re-suspension rate of the cuttings “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image15.png
    71
    360
    media_image15.png
    Greyscale
…”)
Li teaches based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 7 ¶1 Li teaches reaching a steady state and equilibrium, i.e. balanced “…The drilling fluid flow rate is then increased to the desired value for the bed erosion test. The quantity of solids in the annulus decreases until a new steady state is reached which represents the equilibrium mass of solids remaining after circulating the well…” Further Pg. 4 ¶3 Li teaches the layers determining the pressure gradient “His approach was originally aimed at predicting the bed slip-point and pressure gradient for a moving bed flow pattern.”)

Regarding Claim 8: Zhang and Li teach The method of claim 7, wherein determining the plurality of dimensionless parameters comprises 
Li teaches determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 9: Zhang and Li teach The method of claim 1, wherein the value of the first dimensionless parameter is determined based on an expression: 
Li teaches 
    PNG
    media_image16.png
    43
    105
    media_image16.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the cuttings, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity. (On pg. 19 equation 63 of Li teaches following for determining a dimensionless parameter 

    PNG
    media_image17.png
    102
    263
    media_image17.png
    Greyscale

The rejection is made in view of the specification as filed. On pg. 5 line 15 of the specification as filed, the friction velocity u* is determine as followed.

    PNG
    media_image18.png
    49
    125
    media_image18.png
    Greyscale

The definition of u* in the specification is equivalent portion of Li  
    PNG
    media_image19.png
    48
    89
    media_image19.png
    Greyscale
. In the specification and in Li, the variables of tau and rho are both used, where merely the subscripts are change. However, the values represent shear stress and fluid density, respectively.
The 
    PNG
    media_image20.png
    25
    106
    media_image20.png
    Greyscale
 recited in the claim is equivalent to 
    PNG
    media_image21.png
    24
    74
    media_image21.png
    Greyscale
where settling velocity is equivalent to VD. The values of theta and beta are equivalent. The claim implies theta is greater than zero, as a value of zero would result in a value of zero and an indefinite value. The value of the Reynolds number in the claims equation is 1 for these conditions.)

Regarding Claim 11 (substantially similar to Claim 1): Zhang teaches A system for determining characteristics of a flow of a mixture of drilling fluid and cuttings in an annulus of a wellbore, comprising: a processor that: estimates a pattern of the flow as (Abstract Zhang teaches determining the pressure profile, i.e. characteristics when solids, i.e. cuttings and drilling fluid are in the annulus of a wellbore “Adjusting the drilling fluid properties and optimizing flow rate require precise knowledge of the pressure profile in the circulation system.…The results of this study show how the pressure profile in the wellbore varies when solids present in the annulus…”
Further, Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches various patterns the flow can exhibit with  an example shown in Figure 3  “For solid-liquid mixture flow, the solid phase may exhibit various patterns…”)
Zhang teaches a stationary bed flow, a dispersed flow, or a transitional flow that is relative to the stationary bed flow and the dispersed flow; (Pg. 3 [shown in Claim 1] Figure 6 Zhang teaches the contact bed, i.e. stationary bed flow, wave bed/packed due, i.e. transitional flow, and dispersed dunes, i.e. dispersed flow.)
Zhang teaches estimates a plurality of parameters based on the estimated pattern of the flow; (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches several parameters for flow pattern estimation “…[flow pattern] depending on flow rates, fluid and solid properties, well inclination angle, drill pipe rotation speed, solid loading velocity, and the annulus shape and size…”)
Zhang teaches determines a plurality of dimensionless parameters comprising a first (Continuing Pg. 2 right col ¶2 Section Flow Patterns Zhang teaches the speed and size of the waves with dependency liquid velocity and solid loading rate, i.e. effect of turbulence  and the inclination angle, i.e. effect of gravity on the flow and is a second dimensional less parameter “…As the inclination angle decreases or the liquid velocity increases, some waves show up in the solid bed (Figure 3, Figure 19 and Figure 20). Solid particles slide downward along the slope at the front side of the wave and accumulate at the back side of the wave. The waves move forward at constant speed. The speed and size of the waves depend on the liquid velocity, solid loading rate, inclination angle, and fluid and solid properties…”)
Zhang teaches characterizes the pattern of the flow as the stationary bed flow, the dispersed flow, or the transitional flow, based on the determined plurality of dimensionless parameters; and (Continuing Pg. 2 left col ¶6 Section Flow Patterns Zhang teaches identifying, i.e. characterizing the flow pattern “…Proper prediction of the solid flow pattern in the liquid is important for calculation of the solid concentration and the pressure gradient of the flow. Four flow patterns are identified through visual observation during the experiments…”)
Zhang teaches models the flow based on the estimated pattern by determining at least a pressure gradient or a concentration of the cutting flow if it is determined that the characterized pattern matches the estimated pattern. (Pg. 5 right col ¶4 Section Flow Patterns Zhang teaches using a model for each layer “…The existing three-layer model is applied for the constant height bed flow, which is used to describe cuttings transport in horizontal or highly inclined wells. In this model, the geometry contains three parts: liquid layer, moving bed layer and stationary layer. The model includes three parts: mass conservation, momentum conservation and closure relationships…”
Further, Pg. 4 left col ¶1 Zhang teaches a pressure profile, i.e. pressure gradient “…The effect of solids on pressure profile of the mixture flow has been analyzed by comparing the total pressure difference of the flow with solids and without solids…”)

Zhang does not appear to explicitly disclose
first dimensionless parameter
a pump controllable by the processor to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold


However, Li teaches first dimensionless parameter (On pg. 19 between equations 61 and 62 Li teaches particle entrainment expressed as a non-dimensional variable, i.e. first dimensionless parameter “represents the particle entrainment expressed in terms of the non-dimensional variable”.
Li teaches a pump controllable by the processor to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold (On pg. 5 ¶1 Li teaches a minimum fluid velocity, i.e. first threshold and flow rate which is controlled by a pump, and maintaining a 5% cuttings concentrations, i.e. concentration threshold “…He defined the critical deposition velocity for deviated wells between 40° and 90° as the minimum superficial fluid velocity needed to maintain a continuously upward movement of the cuttings in the annulus during drilling, without stopping at any instant. For a well with 0° to 35° deviation angle, the CDV is defined as the minimum fluid velocity required while maintaining a 5% drill cuttings concentration by volume in the annulus during drilling. If the fluid velocity in the annulus is lower than the critical deposition velocity, solids will start to accumulate in the wellbore. Any flow rate corresponding to an annular velocity below the critical deposition velocity is referred to the sub-critical velocity…”)
Zhang and Li are analogous art because they are from the same field of endeavor, modeling particle transport.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determines a plurality of dimensionless parameters comprising a parameter corresponding to an effect of turbulence on the flow as disclosed by Zhang by first dimensionless parameter and a pump controllable by the processor to adjust a flow rate of drilling fluid to the wellbore to increase the flow in the annulus, if at least the determined pressure gradient falls below a first threshold or the determined concentration rises above a second threshold as disclosed by Li.
One of ordinary skill in the art would have been motivated to make this modification in order to improve the modeling of the turbulence with an increased accuracy as discussed on pg. 25 ¶2 of Li “…Based on the local fluid velocity profile and the turbulence characteristic parameters, the shear stresses and solids particle entrainment rates in the mechanistic model can be estimated more accurately…” Further, on pg. 2 ¶2 Li discusses the implementation of the method in drilling, such as stationary circulation and well cleaning where the pump rate is adjusted for these conditions “…Once the drilling is completed, all cuttings should be cleaned out of the hole. The cuttings could be removed out of the hole when the bit remains at the last position (called the stationary circulation hole cleaning mode) or pull the drilling string out of the hole, at the same time the fluid continues to be circulated (called the wiper trip hole cleaning mode). For conventional drilling, the stationary circulation mode is usually applied during the hole cleaning period since the pump rate is relatively high (annular fluid velocity >1 m/s) and the drill pipe can also be rotated to aid the solids transport…”

Regarding Claim 13 (substantially similar to Claim 3): Zhang and Li teach The system of claim 11, further comprising: 
Zhang teaches determining a concentration of the cuttings in the flow, and (Pg. 1 right col ¶3 Zhang teaches tests determining the density of the flow i.e. concentration based on solids suspended in the flow, i.e. cuttings in the flow “…Mixing of the solids and the original drilling fluid changes the density of the flow in the wellbore. The actual density of the mixture flow depends on the concentration of the solids suspended in the fluid rather than the total solids concentration in the wellbore…”)
Li teaches wherein the processor models the flow based on the estimated pattern … wherein the processor controls the pump to adjust a flow rate of drilling fluid to the wellbore, (Pg. 9 last Li teaches a pump using a higher liquid rate, i.e. flow rate which is adjusted after using a constant circulation rate “…After cleaning the hole for some time, pumping at a higher liquid rate would result in a more efficient hole-cleaning mode rather than maintaining a constant the circulation rate…”)
Zhang teaches in order to minimize an equivalent circulating density (ECD). (Pg. 7 right col ¶3 Zhang teaches using the pressure profile to improve, i.e. minimize the ECD drilling “…Taking into account solids effects on pressure profile, mechanistic models for different flow patterns are proposed. The proposed approach in this work can help drilling engineers achieve better ECD control during drilling operations…”)

Regarding Claim 14 (substantially similar to Claim 4): Zhang and Li teach The system of claim 11, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor further 
Li teaches determines a deposition rate and a re-suspension rate of the cuttings in the annulus based on the estimated plurality of parameters, (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches and wherein the processor determines the plurality of dimensionless parameters by determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 15 (substantially similar to Claim 5): Zhang and Li teach The system of claim 11, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor estimates the plurality of parameters by: 
Zhang teaches estimating a height of a first layer of the flow, (Pg. 6 left col ¶1 Zhang teaches determining the height of the stationary bed layer, i.e. first later “…hsb (the height of the stationary bed layer)…”)
Zhang teaches the first layer including a first portion of the drilling fluid and (Pg. 6 right eq 9 Zhang teaches determining the liquid phase and the fluid flow rate, where the fluid is the drilling fluid “Liquid phase: 
    PNG
    media_image12.png
    36
    534
    media_image12.png
    Greyscale
” where  “Q = drilling fluid flow rate” (see nomenclature pg. 8))
Zhang teaches a first portion of the cuttings; and (Continuing on Pg. 6 left col ¶1 Zhang teaches the surface of the stationary cuttings bed “…The first closure relationship is the critical velocity to move the solids particles at the surface of the stationary cuttings bed…”)
Zhang teaches estimating a pressure gradient of the first layer of the flow. (Continuing on pg. 6 left col ¶1 Zhang teaches the pressure gradient of the wellbore section, i.e. first layer “…Δ𝑃/𝐿 (the pressure gradient, L is the length of the calculated wellbore section)…”)

Regarding Claim 16 (substantially similar to Claim 6): Zhang and Li teach The system of claim 15, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor estimates the plurality of parameters by: 
Zhang teaches estimating a pressure gradient of a second layer of the flow, wherein the second layer includes a second portion of the drilling fluid and is free of the cuttings; and (Abstract Zhang teaches determining the pressure profile, i.e. pressure gradient calculating wellbore section without solids, i.e. free of the cuttings “…The effects of solids on pressure profile in the annulus are investigated. In the experimental results, a significant difference is found between the pressure profile with solids and without solids in the wellbore. A practical approach to calculate the pressure profile by considering the effects of solids in the wellbore is developed…”)
Zhang teaches determining whether the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 4 left col ¶1 and Eq. 1 Zhang teaches determing the solids effect factor, SF i.e. determine balanced of the pressure gradient, where the first and second layers of the with solids and without solids, respectively “The solids effect factor on pressure gradient, SF, is defined as pressure gradient with solids minus pressure gradient without solids divided by the pressure gradient with solids, which is expressed as Eq.1. 
    PNG
    media_image13.png
    52
    433
    media_image13.png
    Greyscale
)

Regarding Claim 17 (substantially similar to Claim 7): The system of claim 16, wherein, if the estimated pattern is the stationary bed flow or the transitional flow, the processor further 
Li teaches determines a deposition rate and (Pg. 18 ¶4 and equation 50 Li teaches determining the deposition rate “…Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image14.png
    35
    191
    media_image14.png
    Greyscale
…”)
Li teaches a re-suspension rate of the cuttings in the annulus (Pg. 18 ¶6 and equation 55 Li teaches the entrainment rate, i.e. re-suspension rate of the cuttings “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image15.png
    71
    360
    media_image15.png
    Greyscale
…”)
Li teaches based on the estimated plurality of parameters if it is determined that the pressure gradient of the first layer and the pressure gradient of the second layer are balanced. (Pg. 7 ¶1 Li teaches reaching a steady state and equilibrium, i.e. balanced “…The drilling fluid flow rate is then increased to the desired value for the bed erosion test. The quantity of solids in the annulus decreases until a new steady state is reached which represents the equilibrium mass of solids remaining after circulating the well…” Further Pg. 4 ¶3 Li teaches the layers determining the pressure gradient “His approach was originally aimed at predicting the bed slip-point and pressure gradient for a moving bed flow pattern.”)

Regarding Claim 18 (substantially similar to Claim 8): The system of claim 17, wherein the processor 
Li teaches determines the plurality of dimensionless parameters by determining the first dimensionless parameter and the second dimensionless parameter based on the estimated plurality of parameters (Pg. 18 Li teaches the deposition rate in equation 50 based on a plurality of parameters “Taking into consideration the concentration effects on the hindered terminal settling velocity, the solids deposition rate is expressed as: 
    PNG
    media_image5.png
    35
    190
    media_image5.png
    Greyscale
”.
Continuing on pg. 18 Li teaches the entrainment rate i.e. re-suspension rate, in equation 55 “The cuttings entrainment rate from the bed layer to the upper suspension layer is assumed as 
    PNG
    media_image6.png
    65
    368
    media_image6.png
    Greyscale
)
Li teaches if it is determined that the deposition rate and the re-suspension rate are balanced. (On pg. 19 equations 60 and 61 Li teaches an expression of the deposition and entrainment, i.e. re-suspension rate, 
    PNG
    media_image7.png
    40
    236
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    43
    169
    media_image8.png
    Greyscale
. The deposition has the second dimensionless parameter of beta and the re-suspension uses a first dimensionless parameter of 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 “where 
    PNG
    media_image10.png
    32
    25
    media_image10.png
    Greyscale
 is the solids particles porosity factor in the bed layer; 
    PNG
    media_image9.png
    32
    22
    media_image9.png
    Greyscale
 represents the particle entrainment expressed in terms of the non-dimensional variable”. Following the calculation of these elements, on pg. 20, the three-layer model determines if the parameters are balanced by finding the different in equation 69
    PNG
    media_image11.png
    51
    435
    media_image11.png
    Greyscale
.)

Regarding Claim 19 (substantially similar to Claim 9): Zhang and Li teach The system of claim 11, wherein the value of the first dimensionless parameter is determined based on an expression: 
Li teaches 
    PNG
    media_image16.png
    43
    105
    media_image16.png
    Greyscale
 wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the cuttings, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity. (On pg. 19 equation 63 of Li teaches following for determining a dimensionless parameter

    PNG
    media_image17.png
    102
    263
    media_image17.png
    Greyscale

The rejection is made in view of the specification as filed. On pg. 5 line 15 of the specification as filed, the friction velocity u* is determine as followed.

    PNG
    media_image18.png
    49
    125
    media_image18.png
    Greyscale

The definition of u* in the specification is equivalent portion of Li  
    PNG
    media_image19.png
    48
    89
    media_image19.png
    Greyscale
. In the specification and in Li, the variables of tau and rho are both used, where merely the subscripts are change. However, the values represent shear stress and fluid density, respectively.
The 
    PNG
    media_image20.png
    25
    106
    media_image20.png
    Greyscale
 recited in the claim is equivalent to 
    PNG
    media_image21.png
    24
    74
    media_image21.png
    Greyscale
where settling velocity is equivalent to VD. The values of theta and beta are equivalent. The claim implies theta is greater than zero, as a value of zero would result in a value of zero and an indefinite value. The value of the Reynolds number in the claims equation is 1 for these conditions.)

Allowable Subject Matter
Claim 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Zhang teaches a method for determining the flow patterns. The equations for accomplishing the dimensionless parameter are not expressly disclosed. 
Li teaches a method for determining particle deposition/entrainment in the fluid flow. On pg. 19 equation 63 Li teaches the following equation, 

    PNG
    media_image17.png
    102
    263
    media_image17.png
    Greyscale

This equation is found to relate to the expressions shown in Claims 9 and 19. However, Claims 10 and 20, which depend on Claims 9 and 19 respectively, do not show a settling velocity and a fluid flow velocity. Li only teaches only solving for one of the elements. If two dimensionless parameters are represented by two equations, Li does not teach having both. This can further be seen in the relationship between the equations in Fig. 3 of the instant application.
However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 10 and 20, specifically


    PNG
    media_image22.png
    59
    152
    media_image22.png
    Greyscale

wherein u.sub.f denotes a fluid velocity of the flow.

Only when in combination with dependent claims 9 and 19, respectively, containing 

    PNG
    media_image16.png
    43
    105
    media_image16.png
    Greyscale
 and wherein u* denotes a friction velocity of the flow, u.sub.settling denotes a settling velocity of the particles, and .theta. denotes an angle at which the wellbore extends with respect to the direction of gravity.

In combination with the remaining features and elements of the claims from which they depend.

Conclusion
Claims 1, 3-9, 11, and 13-19 are rejected.
Claim 10 and 20 are objected to.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Costa et al., “Simulation of Transient Cuttings Transportation and ECD in Wellbore Drilling” [2008] teaches a method expanding upon ECD as found in [0093]-[0094] of the specification.
Sun et al., U.S. Patent Publication 2011/0232913 A1 teaches a known re-suspension formula in [0008] where the instant application teaches re-suspension in the specification [0085] and [0078].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146